*Per Curiam.

The court adopt the English con- [*30] solidation rule, and will not permit the plaintiffs to prescribe any other.(a)
Rule granted.

 S. C. Colem, 62. In New York the common law power to consolidate actions between the same parties for causes of action which may be joined is confirmed by statute ; 2 R. S. 383, § 36. See also 2 Chit. Archb. 830. Graham’s Frac. 2d edit. 502 ; but aliter as to actions upon different policies though on the same risk. Camman v. N. Y. Ins. Co. 1 Caines’ R. 114.